Affirmed and Memorandum Opinion filed November 7, 2013.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-12-01033-CR
                             NO. 14-12-01034-CR

                MARK ANTHONY RODRIGUEZ, Appellant
                                      V.

                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 183rd District Court
                           Harris County, Texas
                 Trial Court Cause Nos. 1349278 & 1349279

                MEMORANDUM                    OPINION


      A jury convicted Mark Anthony Rodriguez of injury to an elderly person
(Appeal No. 14-12-01033-CR; Trial Court Cause No. 1349278) and criminal
mischief (Appeal No. 14-12-01034-CR; Trial Court Cause No. 1349279).          In
accordance with an agreement with the State, appellant pleaded “true” to the
enhancement allegations and was sentenced to confinement for thirty years on the
charge of injury to an elderly person and fifteen years on the charge of criminal
mischief. The sentences were ordered to run concurrently. In each case, appellant
filed a notice of appeal. We affirm both judgments.

       The record reflects that following a minor vehicular accident, in which the
side mirrors of two cars collided, appellant and Gregory Smith attacked Ronwick
Broussard. Appellant and Smith followed Broussard and his wife home and again
attacked Broussard, his wife, and his daughter.                 Appellant and Smith then
vandalized Broussard’s car.

       In both cases, appellant asserts the evidence is legally insufficient to sustain
the verdict.1 Specifically, appellant argues that the record contains no evidence
that a “brick” was used in the commission of either offense, as alleged in both
indictments.

       Regarding the charge of injury to an elderly person, the indictment alleged
appellant caused bodily injury to the complainant, an individual who was at least
65 years of age, by striking the complainant with his hand or, alternatively, by
striking the complainant with a brick. Appellant does not challenge the sufficiency
of the evidence to support the verdict based upon his striking the complainant with
his hand. “When a general verdict is returned and the evidence is sufficient to
support a finding of guilt under any of the paragraph allegations submitted, the
verdict will be upheld.”         McDuff v. State, 939 S.W.2d 607, 614 (Tex. Crim.
App.1997). Because there is no challenge to the sufficiency of the evidence
       1
          Appellant also argues the evidence is factually insufficient to support the conviction.
Since the Court of Criminal Appeals’ decision in Brooks v. State, 323 S.W .3d 893, 894–95,
912–13 (Tex. Crim. App. 2010) (4–1–4 decision), the legal-sufficiency standard set forth in
Jackson v. Virginia, 443 U.S. 307 (1979), is the only standard that we apply in determining
whether the evidence is sufficient to support each element of a criminal offense that the State is
required to prove beyond a reasonable doubt. See Griego v. State, 337 S.W.3d 902, 903 (Tex.
Crim. App. 2011); Brooks, 323 S.W.3d at 894–95, 912–13. In light of Brooks, we will review
only appellant’s challenge to the legal sufficiency of the evidence.

                                                2
supporting the alternate basis for the jury’s verdict, we overrule appellant’s sole
issue on appeal from his conviction for injury to an elderly person.

      The indictment for the charge of criminal mischief alleged appellant
intentionally and knowingly damaged a motor vehicle owned by the complainant
by throwing a brick at the windshield and vehicle. Appellant asserts that because
the object used to strike the vehicle was not actually a brick, the evidence is legally
insufficient to sustain the verdict. Appellant argues the State was required to prove
the object was a brick or the variance between the indictment and the evidence at
trial is fatal to the conviction. See Stevens v. State, 891 S.W.2d 649, 650 (Tex.
Crim. App. 1995). Because the record contains evidence from which a rational
trier of fact could have found a brick was used, we need not determine whether the
term “brick” constituted a variance.

      In a sufficiency-review, we view all evidence in the light most favorable to
the verdict and determine whether any rational trier of fact could have found the
essential elements of a crime beyond a reasonable doubt. Salinas v. State, 163
S.W.3d 734, 737 (Tex. Crim. App. 2005). The jury reasonably may infer facts
from the evidence presented and weigh the evidence as it sees fit. Sharp v. State,
707 S.W.2d 611, 614 (Tex. Crim. App.1986). Reconciliation of conflicts in the
evidence is within the jury’s discretion and such conflicts alone will not constitute
grounds for reversal if there is enough credible evidence to support the conviction.
Losada v. State, 721 S.W.2d 305, 309 (Tex. Crim. App. 1986). Inconsistencies in
the evidence are resolved in favor of the verdict. Curry v. State, 30 S.W.3d 394,
406 (Tex. Crim. App. 2000). We do not engage in a second evaluation of the
weight and credibility of the evidence, but only ensure the jury reached a rational
decision. Muniz v. State, 851 S.W.2d 238, 246 (Tex. Crim. App. 1993); Harris v.
State, 164 S.W.3d 775, 784 (Tex. App. —Houston [14th Dist.] 2005, pet. ref'd.).

                                          3
      Ronwick Broussard identified the objects used to vandalize his motor
vehicle as “bricks” and a “cinderblock.” Shannon Sneed, Broussard’s daughter,
testified “[t]hey picked up some bricks that was in the yard and like threw the brick
inside the windshield, the front windshield of the car. A brick was thrown through
the sunroof of the car.” Louriell Broussard, Ronwick’s wife, testified “[b]oth of
the young men tore the car up. They picked up bricks, the big cinder bricks, and
threw it in the front windshield. They picked up some bricks and broke out the
back windshield.” State’s Exhibit 15, a photograph, was admitted into evidence
and Louriell testified it shows “the bricks that was throwed [sic] through the car.”
Officer Musick also described the objects in the photographs as “bricks.”

       “[T]erms not legislatively defined are typically to be understood as ordinary
usage allows, and jurors may thus give them any meaning which is acceptable in
common parlance.” Medford v. State, 13 S.W.3d 769, 771-72 (Tex. Crim. App.
2000). Although other terms also were employed to describe the objects used to
damage the vehicle, four witnesses used the term “brick” and a photograph of
those objects was admitted into evidence. It was within the province of the jury to
reconcile the various terms used with the objects depicted in the photograph and
find that a brick was used to commit the offense. We conclude that a rational trier
of fact could have found the essential elements of the crime beyond a reasonable
doubt. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61
L. Ed. 2d 560 (1979); Garrett v. State, 851 S.W.2d 853, 857 (Tex. Crim. App.
1993). Appellant’s sole issue on appeal from his conviction for criminal mischief
is overruled.




                                         4
      In each case, the judgment of the trial court is affirmed.




                                       /s/       Kem Thompson Frost
                                                 Chief Justice



Panel consists of Chief Justice Frost and Justices Boyce and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                             5